Case 7:21-cv-00197 Document 1-1 Filed onEXHIBIT
                                         05/19/21 in
                                                  A TXSD Page 1 of 8
Case 7:21-cv-00197 Document 1-1 Filed on 05/19/21 in TXSD Page 2 of 8
Case 7:21-cv-00197 Document 1-1 Filed on 05/19/21 in TXSD Page 3 of 8
Case 7:21-cv-00197 Document 1-1 Filed on 05/19/21 in TXSD Page 4 of 8
Case 7:21-cv-00197 Document 1-1 Filed on 05/19/21 in TXSD Page 5 of 8
Case 7:21-cv-00197 Document 1-1 Filed on 05/19/21 in TXSD Page 6 of 8
Case 7:21-cv-00197 Document 1-1 Filed on 05/19/21 in TXSD Page 7 of 8
Case 7:21-cv-00197 Document 1-1 Filed on 05/19/21 in TXSD Page 8 of 8
